— Proceeding pursuant to CPLR article 78 for a writ of prohibition, in effect, to prohibit the Kings County District Attorney from prosecuting Kings County indictment No. 2417/12 on the ground that Kings County does not have jurisdiction over the crimes charged therein, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Balkin, J.E, Dickerson, Leventhal and Hinds-Radix, JJ., concur.